BUFFINGTON, Circuit Judge.
In the court below the plaintiff, assignee of patent No. 1,467,354, granted September 11, 1923, to Niels C. Christensen, for “Process of Concentrating Oxidized Ores and Minerals”, brought suit against defendant charging infringement by reason of defendant’s practice of the process disclosed in the Chapman-Little-ford patent.
The two patents, viz., Christensen’s and Chapman-Littleford’s, were considered by the court below in our No. 6498, 102 F.2d 791, and it was there held that Christensen did not anticipate Chapman-Littleford.
On hearing, this court, holding the Chapman-Littleford patent valid and infringed, affirmed the decree dismissing the bill. In view of the several opinions of the court below and of this court, we find no error in the court’s dismissal of the present suit. Christensen’s patent, made some eleven years before Chapman-Littleford’s, made no impress on the art and as fin alleged anticipation of the Chapman-Little-ford patent wholly failed to measure up to the standard consistently maintained by this circuit, namely, “A patent relied upon as an anticipation must itself speak. Its specification must give in substance the same knowledge and the same directions as the specification of the patent in suit.” Skelly Oil Co. v. Universal Oil Products Co., 3 Cir., 31 F.2d 427, 431.
So holding, the decree below is affirmed.